 Case 2:20-cv-01148-JMV-JBC Document 2 Filed 02/02/20 Page 1 of 1 PageID: 31



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

DIGITAL VERIFICATION SYSTEMS, LLC )
                                      )                    PATENT
                                      )
      Plaintiff,                      )                    Case No: 2:20-cv-1148
                                      )
vs.                                   )                    JURY TRIAL DEMANDED
                                      )
INTEGRATED MEDIA MANAGEMENT, )
LLC,                                  )
                                      )
      Defendant.                      )
_____________________________________ )

                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to F.R.C.P. 7.1, Digital Verification Systems, LLC (“Plaintiff” or “DVS”)

hereby states:

   1.            Plaintiff DVS does not have a parent corporation and no publicly held

companies own 10% or more of its stock.



 Dated February 2, 2020.

                                                  STAMOULIS & WEINBLATT, LLP
 OF COUNSEL:
                                                  /s/ Stamatios Stamoulis_____
 David A. Chavous, Esq.                           Stamatios Stamoulis #4606
 (pro hac vice forthcoming)                       Richard C. Weinblatt #5080
 CHAVOUS INTELLECTUAL                             800 N. West Street, Third Floor
 PROPERTY LAW LLC                                 Wilmington, DE 19801
 793 Turnpike Street, Unit 1                      (302) 999-1540
 North Andover, MA 01845                          stamoulis@swdelaw.com
 Phone: (978) 655-4309                            weinblatt@swdelaw.com
 Fax: (978) 945-0549
 dchavous@chavousiplaw.com                        Attorneys for Plaintiff
                                                  Digital Verification Systems, LLC.




                                              1
